Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Sharron Lamoreaux is suspended from the practice of law for three months and until further order of the Court, with the suspension stayed in its entirety by a two-year period of probation subject to the following conditions: a. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; b. Respondent shall continue the course of treatment recommended by Julie Mueller, LCPC, or other doctorate-level licensed psychotherapist, at a frequency and duration dictated by the therapist; c. Respondent shall keep the Administrator informed of her current course of treatment, her attendance, and any change in the course of treatment; d. Respondent shall, upon request of the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that she shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; e. Respondent shall participate in Alcoholics Anonymous by attending at least three meetings per week, or two Alcoholics Anonymous meetings and one Caduceus meeting per week, and shall maintain a log of her attendance at the meetings and submit it to the Administrator with her quarterly reports; f. Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program; g. Respondent shall report to the Administrator any lapse in her sobriety or usage of any unprescribed controlled substances within 72 hours of that usage; h. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the extent of her compliance with the conditions of probation; i. Respondent shall notify the Administrator within 14 days of any change of address; j. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; k. Respondent shall reimburse the Commission for the costs of this proceeding, as defined in Supreme Court Rule 773, and shall reimburse the Commission for any further costs incurred during the period of probation; and l. Probation shall be revoked if respondent is found to have violated any of the terms of her disciplinary probation. The period of suspension shall commence from the date of the determination that any condition of probation has been violated and shall continue until further order of the Court. Respondent Sharron Lamoreaux shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension/probation.